Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 11/01/2021, Claims 1-8, 10-17, and 19-26 are pending in the case. 

Applicant Response
In Applicant’s response dated 1101/2021, Applicant amended Claims 1 1-2, 4, 7-8, 10-11, 13, 16-17, 19-20, 22, and 25-26 have been amended and argued against all objections and rejections previously set forth in the Office Action dated 04/30/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/01/2021 has been entered.
 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Erman et al. (Pub. No.: US 20110307354 Al, Pub. Date: Dec. 15, 2011) in view of Zhou (Pub. No.: US 20150206183 A1, Pub. Date: July 23, 2015)

Regarding independent Claim 1,
	Erman teaches a method implemented on at least one machine, each of which has at least one processor, storage, and a communication platform connected to a network for deploying applications (see Erman: Fig.1, [0020], mobile device 110 includes a processor 410, a memory 420, connected to mobile network 130 for deploying applications form application server guide 120), comprising the steps of:
obtaining, first information associated with the user that characterizes interest of the user (see Erman: Fig.1, [0026], “The user profile information for a user may include and/or be may be derived from any suitable raw user information, such as personal information of the user ( e.g., gender, age, and the like), user preference information ( e.g., the interests, 
identifying, at least one of a plurality of applications to be recommended to the user based on the first information (see Erman: for e.g. Fig.1, [0029], “The AGS 120 receives the profile information for purposes of selecting applications to be recommended for one or more users.” i.e. the profile information is the first information used in identifying recommended applications). See also Fig. 3A, Operation 314 and 315 illustrating the process of collecting user profile information and selecting recommended applications for user based on the collected user information.)
deploying an application eco space personalized for the user with the at least one personalized application with respective at least one personalized channel in a manner consistent with the interest of the user based on the first information (see Erman: Fig.6A, [0174], “The installed applications tab 620 of the AppGuide 600 displays installed application information associated with applications downloaded and installed on MD 110. The installed applications may include applications downloaded and installed by the user (e.g., applications downloaded and installed in response to application searches performed by the user, applications downloaded and installed by the user based on recommendations presented to the user via the AppGuide, and the like), recommended applications automatically downloaded and installed on MD 110 (e.g., previews or trials of recommended applications), and the like, as well as various combinations thereof.”), […],
	Erman teaches all the limitations shown above. Erman further teaches in [0199] recommending other types of content to users (e.g., music, television programs, movies, software programs, video games, and the like). 
	However, Erman does not explicitly teach the system wherein:
each of the plurality of applications includes one or more channels of content, each of which is associated with an interest
selecting, based on the first information, at least one of the one or more channels associated with any of the at least one application to be recommended to the user to create a personalized application for the user with at least one personalized channel;
content from the respective at least one personalized channel of the at least one personalized application is shared via the personalized application eco space.
	However, Zhou teaches the method wherein:
each of the plurality of applications includes one or more channels of content, each of which is associated with an interest (see Zhou
selecting, based on the first information, at least one of the one or more channels associated with any of the at least one application to be recommended to the user to create a personalized application for the user with at least one personalized channel (see Zhou: Fig.5, [0048], [0050], users may select one or more predefined topics/categories for a channel or select one or more topics/categories which are automatically generated by any known topical modeling approaches such as Latent Dirichlet Allocation (LDA).”; “Content may be organized and presented based on user interests. For example, in one channel, the channel presenting module 414 not only presents news, articles, but also present other information format such as photo galleries, music, videos, discussions, ads, social feeds, and people with similar interests to users. The interest channel platform 402 may select and present the content that is the most personally important and relevant to the user's interests associated with the channel.”)
content from the respective at least one personalized channel of the at least one personalized application is shared via the personalized application eco space (see Zhou: see Fig.1, [0037], “depicts exemplary components associated with an interest channel, according to an embodiment of the present teaching. The components include, but are not limited to, attribute, interest, content, presentation, and sharing.”; “the user creates a "Soccer" channel, a "Cooking" channel, a "Movie" channel, an "Olympics" channel, a "Stock" channel, a "Pet" channel, and a "Biking" channel. Other users (followers) then may choose to follow one or more of the channels created by the user based on the interests associated with each channel. Different from known social media platforms, where followers have to follow a specific user even though they may be interested in only a specific topic/category 
	Because Erman and Zhou are in the same field of endeavor of App or content  Recommendation based on user, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Erman to include the method wherein each of the plurality of applications includes one or more channels of content, each of which is associated with an interest and selecting and sharing recommended application as taught by Zhou. After modification of Erman, the Application Guide (AppGuide) 600 that recommend application to the user can also incorporate the mechanism of providing automatic topic and interest based content recommendation , content sharing as taught by Zhou. One would have been motivated to make such a combination in order to provide an improved solution for facilitating users to discover, organize, and share content and applications by allowing users to create channels to categorize individuals' information interests in order to facilitate users to better discover content that users are interested in, manage information, and form better interest-based social interaction (see Zhou, [0035])

Regarding Claim 2,
	Erman and Zhou teaches all the limitations of Claim 1. Erman and Zhou further teaches the method wherein:
at least one personalized channel associated with a deployed personalized application is determined based on the first information and second information associated with the user (see Zhou: Fig.1, [0037], “in this example, includes channel name, channel description, user created the channel, tags of the channel, or any other suitable attribute associated with a channel. For example, users may generate channel names and descriptions, which reflect user's interests and help the system better discover content.”), and content relating to the at least one personalized channel associated with the deployed application is recommended to the user when the deployed application is activated in the application eco-space (see Zhou: Fig.8, [0059], “are facilitated to group related interests into different channels for example, by the interest grouping unit 604. Moving to block 810, user inputs regarding creating interest channels, such as generating channel names, tags, and descriptions, are received. At block 812, interest channels are created and stored.”)

Regarding Claim 3,
	Erman and Zhou teaches all the limitations of Claim 2. Erman and Zhou further teaches the method wherein the second information specifies the one or more channels of content for the deployed application (see Erman: Fig.6B, “installed applications tab 620 displays a list of installed applications 621. The list of installed applications 621 may include any suitable installed application information associated with installed applications, such as one or more of the application names of the installed applications, the application icons of the installed applications.”), and characterizes content associated with the one or more channels with respect to at least one of popularity, recency, rating (see Erman: Fig.6B, “selection of the sixth application (APP 6) in the list of installed applications 621 results in display of an action menu 622 including selectable menu items which, when selected, result in initiation of indicated 

Regarding Claim 4,
	Erman and Zhou teaches all the limitations of Claim 2. Erman and Zhou further teaches the method wherein updating the application eco-space based on third information associated with the user, wherein the application eco-space is updated with respect to at least one personalized application and/or the respective at least one personalized channel associated with any deployed application (see Erman : Fig. 6A-6D,[0120], the application guide server is able to provide recommended application updates to a user and the user is provided with a dynamic, customized Application Guide presenting recommendation application information which changed dynamically,…”)

Regarding Claim 5,
	Erman and Zhou teaches all the limitations of Claim 2. Erman and Zhou further teaches the method wherein each of the one or more applications is associated with a vertical content domain; and the content associated with the application is in the vertical content domain (see Erman: [0199], “embodiments the principles of the application recommendation capability may be utilized for recommending other types of content to users (e.g., music, television programs, 

Regarding Claim 6,
	Erman and Zhou teaches all the limitations of Claim 1. Erman and Zhou further teaches the method wherein at least one of the one or more applications is created by a third-party developer (see Erman: Fig. 2B, [0068], “The application information may be received from any suitable source of such information (e.g., from the application store, directly from the application developer(s), from one or more other sources of application information.”) 

Regarding Claim 7,
	Erman and Gabriel teaches all the limitations of Claim 1. Erman and Gabriel further teaches the method wherein generating a tab for the deployed at least one personalized application in the application eco space on a same interface (see Erman: Fig. 6A-6D, [0155], describing exemplary AppGuide 600 includes four tabs, recommended applications tab 610, installed applications tab 620, application search tab 630, and user information tab 640”)  so that the user can selectively activate any of the deployed at least one personalized application without exiting other of the at least one personalized application (see Erman: Fig. 6A-6D, [0179], “selection of the sixth application (APP 6) in the list of installed applications 621 

Regarding Claim 8,
	Erman and Zhou teaches all the limitations of Claim 1. Erman and Zhou further teaches the method wherein the application eco space corresponds to an integrated application represented by a link an operating system so that the user, via the link, can access the at least one personalized application at the same time in the application eco space (see Erman: for e.g. Fig. 6A, [0159] disclosing “The recommended applications displayed in the recommended applications tab 610 are selectable from the recommended applications tab 610,” and also “transmission of a message including a hyperlink to the application in response to initiation of a request to recommend the recommended application to one or more friends of the user.”) 

Regarding independent Claims 10 and 19,  
	Claims 10 is directed to a system claim and Claim 19 is directed to a non-transitory machine readable medium claim and both claims have similar/same technical features and claim limitations as Claim 1 and are rejected under the same rationale.

Regarding Claims 11-14 and 20-23,  
	Claims 11-14 are directed to a System claim and Claims 20-23 are directed to a non-transitory machine-readable medium claim and the claim sets have similar technical features and claim limitations as Claims 2-5 and are rejected under the same rationale.

Regarding Claims 15-16 and 24-26,  
	Claims 15-16 are directed to a System claim and Claims 24-26 are directed to a non-transitory machine-readable medium claim and the claim sets have similar/same technical features as Claims 6-8 respectively and are rejected under the same rationale.

Response to Arguments

Claims rejected under 35 U.S.C. § 103,

	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20130346195 A1
Adderton; Peter
Method And System For Recommending Content
US 20160299977 A1
HREHA; Jason
Action-Based App Recommendation Engine
US 20130185292 A1
Li; Xuyang
Application Recommendation System
US 9799081 B1
Lewis; Justin
Content Recommendation Platform


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177